COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        Robert Salazar, Elia Salazar, and/or All Occupants of 6327
                            Darby Way, Spring, TX 77338 v. HPA Texas Sub 2016-1
                            LLC
Appellate case number:      01-19-00330-CV
Trial court case number:    1124430
Trial court:                County Court at Law No. 1 of Harris County

        Appellants, Robert Salazar and Elia Salazar, have filed a notice of appeal of the
trial court’s March 27, 2019 final judgment in a forcible detainer proceeding. The
judgment awards appellee, HPA Texas Sub 2016-1 LLC, possession of the property and
sets the supersedeas bond in the amount of $28,350.00. On May 2 and May 6, 2019,
appellants filed an emergency motion to stay enforcement of the trial court judgment and
set the amount of the supersedeas bond at $1,000.00.
       We deny appellants’ motions. See TEX. PROP. CODE ANN. § 24.007 (“A judgment
of a county court may not under any circumstances be stayed pending appeal unless,
within 10 days of the signing of the judgment, the appellant files a supersedeas bond in
an amount set by the county court.”); see also Marshall v. Hous. Auth. of the City of San
Antonio, 198 S.W.3d 782, 786 (Tex. 2006) (“[I]f a proper supersedeas bond is not filed,
the judgment may be enforced, including issuance of a writ of possession evicting the
tenant from the premises.”); Guillen v. U.S. Bank, N.A., 494 S.W.3d 861, 865 (Tex.
App.—Houston [14th Dist.] 2016, no pet.) (“If the supersedeas bond is not posted, then
the writ will be executed . . . .”); cf. TEX. R. APP. P. 24 (providing for suspension of
enforcement of judgment and review of trial court order on supersedeas).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: May 6, 2019